18 N.Y.3d 835 (2011)
962 N.E.2d 257
938 N.Y.S.2d 836
2011 NY Slip Op 9001
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
ROBERT GUY DICKINSON, Appellant.
No. 235.
Court of Appeals of New York.
Argued November 16, 2011.
Decided December 15, 2011.
Robert M. Winn, Granville, for appellant.
*836 Kevin C. Kortright, District Attorney, Fort Edward (Katherine G. Henley of counsel), for respondent.
New York State Defenders Association, Albany (Alfred O'Connor of counsel), for New York State Defenders Association, amicus curiae.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed and the indictment dismissed.
It is undisputed that the People were not ready for trial within six months of the commencement of the action, as CPL 30.30 (1) (a) requires, even after application of the exclusions listed in CPL 30.30 (4). The People's only claim is that defendant waived his rights under CPL 30.30 by participating in plea negotiations for several months.
While a defendant may waive rights under CPL 30.30 (People v Waldron, 6 NY3d 463 [2006]), the record here contains no evidence of any waiver, written or oral. Mere silence is not a waiver. We repeat our observation in Waldron that "prosecutors would be well advised to obtain unambiguous written waivers in situations like these" (id. at 468).
Order reversed, etc.